TYSON, C. J.
— The receipt upon which complainant relies as color of title does not purport to convey the lands described in it. It possesses no semblance of title, not containing any words of. transfer of the lands. As said by the Supreme Court of the United States in Deffeback v. Hawke, 115 U. S. 407, 6 Sup. Ct. 95, 29 L. Ed. 423: “There can be no color of title in an occupant who does not hold under any instrument, proceeding, or law purporting to transfer to him the title or to give to him the right of possession.” See, also Webb v. Mullins, 78 Ala. 110; 1 Am. & Eng. Ency. Law (2d Ed.) pp. 846, 857, and notes. It therefore cannot be looked to for the purpose of extending complainant’s possession to the boundaries of the lands described in it.
But the complainant does not now and never has claimed the whole of the tract described in this receipt, but only 10 acres of it, the boundaries of which are definitely defined in his bill and by the survey which he had made of it in the year 1882. The tract, which contained *2540 acres, was purchased by complaintant and two others in June, 1882. During that year the tract was divided, and the 10 acres here involved set apart to complainant, who had it surveyed. The testimony satisfactorily establishes that since the year 1882 the complainant has been in the notorious, uninterrupted possession of this 10 acres, claiming it as his own and paying taxes upon it. On this proof we find that he has established a title to the 10 acres by adverse possession, and was entitled to a decree adjudging that defendant has no right, title, or interest in, or incumbrance upon, said land.
Beversed and rendered.
Simpson, Anderson, and Denson, JJ., concur.